         Case 1:21-cr-00289-RDM Document 14 Filed 04/07/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
           v.                                    :    MAGISTRATE NO. 21-MJ-305 (GMH)
                                                 :
 [1] PHILIP C. VOGEL, II,                        :    VIOLATIONS:
     A/K/A “Flip”                                :    18 U.S.C. § 641
                                                 :    (Theft of Property—$1,000 or Less)
 [2] DEBRA J. MAIMONE,                           :    18 U.S.C. § 1752(a)(1)
                                                 :    (Entering and Remaining in a Restricted
                         Defendants.
                                                 :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct in
                                                 :    a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)
                                                 :    18 U.S.C. § 2
                                                 :    (Aiding and Abetting)

                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, [1] PHILIP C. VOGEL, II,

(A/K/A “FLIP”) and [2] DEBRA J. MAIMONE, aiding and abetting each other and others,

willfully and knowingly did steal and purloin gas masks, escape hoods, and a pouch, of an

aggregate value equal to or less than $1,000, each of which constituted goods and property of the

United States.

       (Aiding and Abetting the Theft of Property—$1,000 or Less, in violation of 18 U.S.C.
       §§ 641 and 2)
          Case 1:21-cr-00289-RDM Document 14 Filed 04/07/21 Page 2 of 3




                                          COUNT TWO

       On or about January 6, 2021, in the District of Columbia, [1] PHILIP C. VOGEL, II,

(A/K/A “FLIP”) and [2] DEBRA J. MAIMONE, knowingly entered and remained in the United

States Capitol, a restricted building, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of 18 U.S.C.
       § 1752(a)(1))

                                         COUNT THREE

       On or about January 6, 2021, in the District of Columbia, [1] PHILIP C. VOGEL, II,

(A/K/A “FLIP”) and [2] DEBRA J. MAIMONE, knowingly, and with intent to impede and

disrupt the orderly conduct of Government business and official functions, engaged in disorderly

and disruptive conduct in, and within such proximity to, the United States Capitol, a restricted

building, when, and so that, such conduct did in fact impede and disrupt the orderly conduct of

Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of 18 U.S.C.
       § 1752(a)(2))

                                          COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, [1] PHILIP C. VOGEL, II,

(A/K/A “FLIP”) and [2] DEBRA J. MAIMONE, willfully and knowingly engaged in disorderly

and disruptive conduct in any of the Capitol Buildings with the intent to impede, disrupt, and

disturb the orderly conduct of a session of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of 40 U.S.C.
       § 5104(e)(2)(D))




                                                  2
         Case 1:21-cr-00289-RDM Document 14 Filed 04/07/21 Page 3 of 3




                                        COUNT FIVE

       On or about January 6, 2021, in the District of Columbia, [1] PHILIP C. VOGEL, II,

(A/K/A “FLIP”) and [2] DEBRA J. MAIMONE, willfully and knowingly paraded,

demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of 40 U.S.C.
       § 5104(e)(2)(G))

                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney
                                                    D.C. Bar No. 415793

                                            By:
                                                    Sean P. Murphy
                                                    Assistant United States Attorney
                                                    D.C. Bar No. 1187821
                                                    Torre Chardon, Suite 1201
                                                    350 Carlos Chardon Avenue
                                                    San Juan, PR 00949
                                                    787-221-6077
                                                    sean.murphy@usdoj.gov




                                               3
